 502--DECISIONS OF NATIONAL LABOR RELATIONS BOARDDouglas-Haskins, d/b/a HaskinsTruck ServiceandGeneral Truck Drivers, Chauffeurs,Warehousemenand Helpers,Local No. 270,a/w InternationalBrotherhoodof Teamsters, Chauffeurs, Warehouse-men and HelpersofAmerica,Ind.Case15-CA-5540--tionalLabor Relations Board has delegated its au-thority in,this proceeding to a -three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:-Ruling on the Motion for Summary JudgmentApril 22, 1975DECISION AND ORDERBY MEMBERS FANNING, KENNEDY, AND PENELLOUpon a charge filed on December 10, 1974, by Gen-eral Truck Drivers, Chauffeurs,Warehousemen andHelpers, Local No. 270, a/w International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Ind., herein called the Union, andduly served on Douglas Haskins, d/b/a Haskins TruckService, herein called the Respondent, the GeneralCounsel of the National Labor Relations Board, by theRegional Director for Region 15, issued a complaint onJanuary 7, 1975, against Respondent, alleging that Re-spondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearing beforean Administrative Law Judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on August 1, 1974,following a Board election in Case 15-RC-5400 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; and that, commencingon or about August 5, 1974, and at all times thereafter,Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusivebargaining representative,although theUnion has requested and is requesting it to do-so. Re-spondent did not file an answer to the complaint.On January 28, 1975, counsel for the General Coun-sel filed directly with the Board a motion for summaryjudgment based upon Respondent's failure to file ananswer to the complaint as required by Section 102.20of the Board's Rules and Regulations, Series 8, asamended. Subsequently, on February 14, 1975, theBoard issued an order transferring the proceeding tothe Board and a notice to show cause why the GeneralCounsel's motion for summary judgment should not begranted. Respondent failed to file a response to noticeto show cause.Pursuant to -the provisions of Section 3(b) of theNational Labor Relations Act, as amended, 'the Na-Section 102.20 of the Board's Rules and Regulations,Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge, inwhich case the respondent shall so state, suchstatement operating as a denial. All allegations inthe complaint, if no answer is filed, or any allega-tion in the complaint not specifically denied orexplained in an answer filed, unless the respondentshall state in the answer that he is without knowl-edge, shall be deemed to be admitted to be true andshall be so found by the Board unless good causeto the contrary is shown.The complaint and notice of hearing, issued on Janu-ary 7, 1975, and duly served on the Respondent,specifically states that unless an answer to the com-plaint is filed by the Respondent within 10 days ofservice thereof "all of the allegations in the complaintshall be deemed to be admitted to be true and may beso found by the Board."The uncontroverted motion for summary judgmentalleges that counsel for the General Counsel sent Re-spondent a telegram on January 21, 1975, requestingthat Respondent file its answer by January 23, 1975,and further stated that if no answer was received bysaid date summary judgment based upon the pleadingswould be requested. Despite this communication, noanswer had been filed as of January 27, 1975, the dateof the General Counsel's motion for summary judg-ment, nor has the Respondent filed a response to theBoard's notice to show cause issued on February 14,1975.No good cause to the contrary having beenshown, in accordance with the rule set forth above, theallegations of the complaint are deemed to be admittedand are so found to be true. We shall, accordingly,grant the motion for summary judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent is an individual proprietor doing busi-ness underthe tradename andstyle of Haskins Truck217 NLRB No. 97 HASKINS TRUCK SERVICE1503Service with his principal office andfacilityin Metairie,Louisiana,where he is engaged in the business of load-ing, transporting,and unloading mail for the UnitedStates Postal Service.During the last 12 months, arepresentative period,in the course and conduct of itsbusiness,Respondent derived gross revenues in excessof $50,000.We find,on the basis of the foregoing, thatRespond-ent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act,and that it will effectu-ate the policiesof the Actto assert jurisdiction herein.IITHE LABOR ORGANIZATION INVOLVEDthe above-described unit. Commencing on or aboutAugust 5, 1974, and continuing at all times thereafterto date, the Respondent has refused, and continues torefuse, to recognize and bargain with the Union as theexclusive representative for collective bargaining of allemployees in said unit..Accordingly, we find that the Respondent has, sinceAugust 5, 1974, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriate unit,and that, by such refusal, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act.General Truck Drivers, Chauffeurs, Warehousemenand Helpers, Local No. 270, a/w International Broth-erhood of Teamsters, Chauffers, Warehousemen andHelpers of America,Ind., is a labor organization withinthe meaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The UnitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All truck drivers employed by Respondent at itsMetairie, Louisiana, facility, exclusive of the me-chanic, all office clerical employees, professionalemployees, guards and/or watchmen, and supervi-sors as defined in the Act.2.The certificationOn June 19, 1974, a majority of the employees ofRespondent in said unit, in a secret ballot election con-ducted under the supervision of the Regional Directorfor Region 15 designated the Union as their representa-tive for the purpose of collective bargaining with theRespondent. The Union was certified as the collective-bargaining representative of the employees in said uniton August 1, 1974, and the Union continues to be suchexclusive representative within the meaning of Section9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about August 5, 1974, and at alltimes thereafter, the Union has requested the Respond-ent to bargain collectively with it as the exclusive col-lective-bargaining representative of all the employees inIV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V THE REMEDYHaving foundthatRespondent has engaged in andis engaging in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act, we shall order thatit cease and desist therefrom, and, upon request, bar-gain collectively with the Union as the exclusive repre-sentative of all employees in the appropriate unit, and,if an understanding is reached, embody such under-standing in a signed agreement.In order to insure that the employees in the appropri-ate unit will be accorded the services of their selectedbargaining agentfor the period provided by law, weshall construe the initial period of certification as begin-ning on the date Respondent commences to bargain ingood faith with the Union as the recognized bargainingrepresentative in the appropriate unit. SeeMar-JacPoultry Company, Inc.,136 NLRB 785 (1962);Com=merce Company d/b/a Lamar Hotel,140 NLRB 226,229 (1962), enfd. 328 F.2d 600 (C.A. 5, 1964), cert.denied 379 U.S. 817 (1964);Burnett Construction Com-pany,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57(C.A. 10, 1965).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.Douglas Haskins, d/b/a Haskins Truck Service, isan employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act. 504DECISIONS QF'NATIONAL LABOR RELATIONS BOARD2.General Truck Drivers, Chauffeurs, Warehouse-men and Helpers, Local No. 270, a/w InternationalBrotherhood,of Teamsters, Chauffeurs,Warehouse-men and Helpers of America,Ind., is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.All truckdrivers employed byRespondent at itsMetairie, Louisiana, facility, exclusive of the mechanic,all office clerical employees, professional employees,guards and/or watchmen,and supervisors as defined inthe Act constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section9(b) of the Act.4. Since August 1, 1974, the above-named labor or-ganization has been and now is the certified and exclu-sive representative of all employees in the aforesaidappropriate unit for the purpose of collective bargain-ing within the meaning of Section 9(a) of the Act.5. By refusing on or about August 5, 1974, and at alltimes thereafter, to bargain collectively with the above-named labor organization as the exclusive bargainingrepresentative of all the employees of Respondent inthe appropriate unit, Respondent has engaged in and isengaging in unfair labor practiceswithin themeaningof Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with,restrained,and coerced,and is in-terfering with, restraining, and coercing, employees inthe exercise of the rights guaranteed to them in Section7 of the Act, and thereby has engaged in and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.employees,guards and/or watchmen,and supervi-sors as defined inthe Act.(b) In any like or related manner interfering with,restaining,or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-named la-bor organization as the exclusive representative of allemployees in the aforesaid appropriate unit with re-spect to rates-of pay, wages, hours, and other terms andconditions of employment, and, if an understanding isreached, embody such understanding in a signed-agree-ment.(b) Post at its Metairie, Louisiana, facility copies ofthe attached notice marked "Appendix."' Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 15, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof,and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted.Reasonable steps shall be takenby Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.t In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that Respondent, Douglas Has-kins, d/b/a Haskins Truck Service, Metairie, Louisi-ana, its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with General Truck Drivers, Chauf-feurs,Warehousemen and Helpers, Local No. 270, a/wInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Ind., as theexclusive bargaining representative of its employees inthe following appropriate unit:All truck drivers employed byRespondent at itsMetairie, Louisiana, facility, exclusive of the me--chanic, all office clerical employees, professionalAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT refuseto bargaincollectively con-cerning rates of pay, wages, hours, and other termsand conditions of employment with GeneralTruck Drivers, Chauffeurs, Warehousemen andHelpers, Local No. 270, a/w International Broth-erhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Ind., as the exclusiverepresentativeof theemployees in the bargainingunit described below.WE WILL NOT in any like or related manner inter-fere with, restrain, or coerce our employees in theexercise of the rights guaranteed them by Section7 of the Act. HASKINS TRUCK SERVICE505WE WILL,upon request, bargain with the above-named Union,as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay,wages, -hours, andother terms and conditions of employment, and, ifan understanding is reached,embody such under-standing in a signed agreement.The bargainingunit isAll truck drivers employed by'Respondent atitsMetairie,Louisiana,facility, exclusive of themechanic,all office clerical employees, profes-sional employees,guards and/or watchmen,and supervisors as defined in the Act.DOUGLASHASKINS, d/b/a HASKINSTRUCKSERVICE